Citation Nr: 1413137	
Decision Date: 03/27/14    Archive Date: 04/08/14

DOCKET NO.  11-31 776	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to October 24, 2013, and in excess of 70 percent from October 24, 2013.

2.  Entitlement to a rating in excess of 20 percent for chronic low back strain with degenerative disc disease.

3.  Entitlement to an initial rating in excess of 20 percent for left lower extremity radiculopathy.

4.  Entitlement to an initial rating in excess of 10 percent for right lower extremity radiculopathy.


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from August 1977 to August 1997, with service in Southwest Asia.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA) granting an initial 30 percent rating for PTSD effective from July 30, 2009, and an increased 20 percent rating for chronic low back strain with degenerative disc disease effective July 30, 2009.  The RO granted an initial 50 percent rating for PTSD in September 2011.  

The Board remanded the case for additional development in August 2013.  A subsequent November 2013 rating decision granted a 70 percent rating for PTSD, effective October 24, 2013, and granted a 10 percent rating for right lower extremity radiculopathy and a 20 percent rating for left lower extremity radiculopathy, effective from October 16, 2013.  These matters were addressed in a November 2013 supplemental statement of the case and are on appeal.

In correspondence dated in December 2013 the Veteran revoked the power of attorney he had previously provided to a service representative.  He reported that he wanted to represent himself.


FINDINGS OF FACT

1.  The Veteran's service-connected PTSD prior to October 24, 2013, was manifested by no more than occupational and social impairment with reduced reliability and productivity and after October 24, 2013, by no more than occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

2.  The Veteran's chronic low back strain with degenerative disc disease since October 16, 2013, manifested by no more than thoracolumbar spine forward flexion less than 30 degrees, including as a result of pain and dysfunction, or incapacitating episodes of intervertebral disc syndrome having a total duration of at least four weeks but less than six weeks during a 12 month period.

3.  Prior to October 16, 2013, the Veteran's chronic low back strain with degenerative disc disease was manifested by forward flexion of the thoracolumbar spine of more than 30 degrees, and less than four weeks of incapacitating episodes.

4.  The Veteran's service-connected left lower extremity radiculopathy is manifested by no more than mild impairment of the left sciatic nerve.

5.  The Veteran's service-connected right lower extremity radiculopathy is manifested by no more than moderate impairment of the right sciatic nerve.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for PTSD prior to October 24, 2013, and in excess of 70 percent after October 24, 2013, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).

2.  Prior to October 16, 2013, the criteria for a rating greater than 20 percent for chronic low back strain with degenerative disc disease were not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5243 (2013).

3.  The criteria for a 40 percent rating, but not higher, effective October 16, 2013, but not earlier, for chronic low back strain with degenerative disc disease have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5243 (2013).

4.  The criteria for an initial rating in excess of 20 percent for left lower extremity radiculopathy have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2013).

5.  The criteria for an initial rating in excess of 10 percent for right lower extremity radiculopathy have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The Veteran was notified of the duties to assist and of the information and evidence necessary to substantiate his claim by correspondence dated in August 2009.  

The notice requirements pertinent to the issues on appeal have been met and all identified and authorized records relevant to these matters have been requested or obtained.  The available record includes service medical records, VA treatment and examination reports, private treatment records, and statements in support of the claims.  The development requested on remand in August 2013 has been substantially completed.  It is significant to note that during an October 2013 VA examination the Veteran reported that he had been unable to obtain copies of private urgent care facility reports documenting treatment for his back disability and that the facility was no longer open or had moved.  The Board finds there is no evidence of any additional existing pertinent records for which there is a reasonable possibility that further VA assistance could obtain additional private treatment records.  The Board also notes that a November 2013 VA examination report noted the Veteran had returned to private treatment for his PTSD in August 2013 and referred to an August 2013 private treatment summary that is not included in the available record.  The Board finds, however, that the August 2013 report is cumulative of the private care provider's previous statements.  Further attempts to obtain additional evidence would be futile.  Soyini v. Derwinski, 1 Vet. App. 540 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2013).  The available medical evidence is sufficient for adequate determinations.  There has been substantial compliance with all pertinent VA law and regulations and to adjudicate the claims would not cause any prejudice to the appellant.

Increased Ratings

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2013).  This Rating Schedule is primarily a guide in rating disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from diseases and injuries and their residual conditions in civil occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  For the application of this schedule, accurate and fully descriptive medical examinations are required, with emphasis upon the limitation of activity imposed by the disabling condition.  Over a period of many years, a Veteran's disability claim may require ratings in accordance with changes in laws, medical knowledge and the physical or mental condition.  It is thus essential, both in the examination and in the evaluation of disability, that each disability be viewed in relation to its history.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2013).  Consideration of factors wholly outside the rating criteria constitutes error as a matter of law.  Massey v. Brown, 7 Vet. App. 204 (1994).  Rating disabilities based upon manifestations not resulting from service-connected disease or injury and the pyramiding of ratings for the same disability under various diagnoses is prohibited.  38 C.F.R. § 4.14 (2013).

Lay evidence is competent and sufficient in a particular case is an issue of fact and that lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) .  The Board's may discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  However, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 4.3 (2013).

PTSD

The Veteran's original service connection claim for PTSD was received by VA on July 30, 2009.  

An August 2009 private medical report from H.J., M.D., noted that upon mental status examination the Veteran appeared disheveled with no psychomotor retardation or agitation.  His speech was within normal limits.  He seemed to be anxious and depressed.  His affect was congruent to his mood.  His thought processes were goal directed and logical.  He denied any auditory or visual hallucination.  He denied any suicidal ideation or homicidal ideation.  There was no evidence of psychosis or delusions.  He was alert and oriented and was able to register and recall.  His remote memory was intact.  His attention and concentration were slightly affected.  He had fair insight and judgment at the time of the assessment.  A diagnosis of chronic PTSD and a global assessment of functioning (GAF) score of 40 percent were provided.  Subsequent records noted treatment for PTSD and depressive symptoms.

On VA PTSD examination in December 2010 the Veteran reported that he was married with three children, but that his family relationships were not good at times.  He described having irritability and a low frustration tolerance and that his family avoided him.  He stated he no longer felt like he wanted to get close to anyone and preferred to stay to himself.  He denied any history of suicide attempts or violence.  An examination revealed he was clean with unremarkable psychomotor or speech pathology.  His attitude was cooperative.  His mood and affect were dysphoric.  His attention was intact and he was oriented to person, place, and time.  His thought processes and content were unremarkable.  There was no evidence of delusions.  He had inappropriate behavior including daily verbal confrontation with his family, but he was able to interpret proverbs appropriately.  He did not have obsessive or ritualistic behavior.  There was no evidence of panic attacks or homicidal or suicidal thoughts.  His impulse control was good.  There were no problems with ability to maintain minimum personal hygiene or with activities of daily living.  Remote, recent, and immediate memory were normal.  

It was noted the Veteran reported primary stressors of combat exposure in the first Gulf War including proximity to SCUD missile attacks, traveling in convoys, and witnessing dead bodies and mass casualties near the Kuwait border.  His PTSD symptoms included recurrent distressing dreams and intense psychological distress upon exposure to internal or external cues.  He had efforts to avoid activities, places, or people that arouse recollections of the trauma with feelings of detachment or estrangement from other and a restricted range of affect.  He had difficulty falling or staying asleep, irritability or outbursts of anger, difficulty concentrating, hypervigilance, and an exaggerated startle response.  His sleep disturbances and reliving nightmares occurring two to three times per week and he had intrusive memories that were triggered by newscasts about Iraq.  His avoidance and increased arousal symptoms occurred daily.  The examiner provided a diagnosis of chronic PTSD and assigned a GAF score of 71 described as a mild impairment in social occupational and academic functioning.  The occupational and social functioning impairment was not total and the PTSD symptoms did not result in deficiencies in judgment, thinking, family relations, or work.   

A November 2013 VA PTSD examination included a diagnosis of PTSD and a current GAF score of 55.  The examiner found the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood.  It was noted that a review of the electronic medical records revealed no indication of VA treatment for PTSD, but that treatment records from his private PTSD care provider were reviewed including an August 2013 summary providing diagnoses of PTSD and depressive disorder with a GAF score of 40.  The report also noted the Veteran had been in private treatment until March 2012 with continued PTSD and depressive symptoms and that he had returned to private treatment in August 2013.  It was noted that provider had indicated the Veteran reported distress related to his mother having been diagnosed with dementia and possible nursing home care and work-related stress.  The provider also noted the Veteran had stopped taking his medications, but that he had indicated he felt he needed to start medications again.  The Veteran's mental status was noted to have been within normal limits except for some word finding difficulties and thought blocking, which were not observed in the current VA examination interview.  

The examiner noted the Veteran reported he had no friends and that avoided making new relationships.  He stated he did not interact with coworkers and stayed to himself.  He reported he had been married since 1983 and that his relationship with his wife was sometimes rocky and sometimes good.  He reported he sometimes had irritability and verbal outbursts that affected his relationships.  He explained that he lost motivation to complete projects.  He reported he was working full-time for the United States Postal Service and had worked there since 1998.  He reported his job was stressful and that sometimes he had to leave work due to stress which he estimated as four to five times over the previous year.  He stated he sometimes had to walk away from his work stations to take a break when he felt anxious or irritable.  He stated he had not been written up for behavioral issues, but reported that was partly because his supervisor had been accommodating.  

It was noted the Veteran reported depressive symptoms such as depressed mood, fatigue, poor sleep, restless sleep, feelings of guilt, sadness, and low motivation.  He had panic attacks that occurred at least once per week.  He reported his sleep was sometimes disturbed by dreams.  The examiner noted that the Veteran's symptoms of PTSD included depressed mood; anxiety; suspiciousness; panic attacks more than once a week; chronic sleep impairment; flattened affect; circumstantial, circumlocutory, or stereotyped speech; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; and difficulty in adapting to stressful circumstances, including work or a worklike setting. 

He appeared for the examination dressed in casual clothing that was slightly soiled, but he was appropriately groomed and arrived on time.  He was restless and tense with fair eye contact.  His speech was within normal limits, but fairly circumstantial and vague.  Details could be provided if pressed.  There was no illogical, obscure, or irrelevant speech.  His affect was tense and mildly dysphoric.  His mood was anxious and irritable.  Attention was mildly impaired.  He was oriented to person, place, and time.  Thought processes were unremarkable and content revealed anxious/depressive thought patterns.  No delusions were reported or observed in the interview.  There was no evidence of hallucinations associated with psychotic process.  Judgment was good, intelligence was normal, and insight was fair.  Homicidal and suicidal thoughts were denied.  There was no evidence of inappropriate behavior or problems maintaining minimum personal hygiene.  Problems with activities of daily living were mild due to loss of motivation and concentration problems.  Impairment to sports, exercise, and traveling were mild due to loss of interest and were moderate to other recreation activities.  Remote and recent memory were grossly intact and immediate memory was mildly impaired with subjective reports such as forgetting items needed from around the house, getting distracted and not completing household tasks, and concentration problems.  It was noted those appeared to be related to symptoms such as fatigue, hypervigilance, and persistent sleep problems.

When rating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and a veteran's capacity for adjustment during periods of remission.  The rating agency shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When rating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126 (2013). 

Diagnostic Code 9411 governs ratings for PTSD.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders (2013).  

A 10 percent rating is warranted when the symptoms exhibited include occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during period of significant stress, or; when the symptoms are controlled by continuous medication. 

A 30 percent rating is warranted when the symptoms exhibited include occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted when there is total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders (2013).

The psychiatric symptoms listed in the rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The rating criteria for a 70 percent rating require not only the presence of certain symptoms, but also that those symptoms have caused occupational and social impairment in most of the referenced areas and the regulation requires an ultimate factual conclusion as to the level of impairment in most areas.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).

Global Assessment of Functioning (GAF) scores indicate the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health, are also useful indicators of the severity of a mental disorder.  Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV).  GAF scores ranging between 61 to 70 indicate mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally indicate that the individual is functioning pretty well, and has some meaningful interpersonal relationships.  Scores between 51 to 60 indicate moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores between 41 to 50 indicate serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Scores between 31 to 40 indicate some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).

Based upon the evidence of record, the Board finds that the Veteran's service-connected PTSD prior to October 24, 2013, was manifested by no more than occupational and social impairment with reduced reliability and productivity and after October 24, 2013, by no more than occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  The Board finds the December 2010 VA examination findings are persuasive that the Veteran's PTSD was manifested by disturbances of motivation and mood and difficulty in establishing and maintaining effective work and social relationships, without total occupational and social functioning impairment or deficiencies in judgment, thinking, family relations, or work.  The examiner noted his appearance was clean and his thought processes and content were unremarkable.  There was no evidence of obsessive or ritualistic behavior, panic attacks, or homicidal or suicidal thoughts.  His impulse control was good and remote, recent, and immediate memory were normal.  

Although an August 2009 private medical report from Dr. H.J. noted that upon examination the Veteran appeared as disheveled and provided a GAF score of 40, no rationale was provided for the GAF score.  The Board finds that a review of the report revealed impairment in reality testing or communication, such as speech that was at times illogical, obscure, or irrelevant, nor major impairment in several areas, such as work or school, family relations, judgment, thinking or mood.  In fact, it was noted his speech was within normal limits and he had fair insight and judgment at the time of the assessment.  The Veteran is also shown to have been employed during the course of the appeal with some accommodations, but without major problems.  The Board finds that the evidence prior to October 24, 2013, does not demonstrate deficiencies in most areas.  The Veteran was employed.  He maintained familial relationships.  His judgment, thinking, and mood appeared adequate.

The Board further finds that the November 2013 VA examination findings are persuasive that the Veteran's PTSD at that time was manifested by no more than occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood.  The examiner noted that the Veteran's symptoms of PTSD included depressed mood, anxiety, suspiciousness, panic attacks more than once a week, chronic sleep impairment, flattened affect, circumstantial, circumlocutory or stereotyped speech, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a worklike setting.  There was no evidence of illogical, obscure, or irrelevant speech, homicidal or suicidal thoughts, inappropriate behavior, or problems maintaining minimum personal hygiene.  Remote and recent memory were grossly intact and immediate memory was mildly impaired.  The evidence did not show total occupational and social impairment as the Veteran continued to work and remained involved in familial relationships.

Therefore, the Board finds that schedular ratings in excess of 50 percent prior to October 24, 2013, and in excess of 70 percent after October 24, 2013, are not warranted.  The preponderance of the evidence is against the assignment of any higher rating and the claim for increased rating is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Lumbosacral Spine and Lower Extremity Radiculopathy

The Veteran's service medical records show that in September 1993 he complained of low back pain with occasional radiating leg pain.  He reported that he had fallen from a trailer and landed on his back while serving in Saudi Arabia.

On VA general medical examination in November 1997 the Veteran reported he had hard landings as paratrooper for 20 years with no history of severe injury to his back.  He complained of some low back soreness at times with radiculopathy.  The examiner noted his back were well formed with preserved lumbar lordosis.  He was able to bend forward to 90 degrees, bend laterally left and right at the waist to 40 degrees, rotate right and left easily to 25 degrees, and extend to 30 degrees.  There was no evidence of pelvic tilt, weakness, or sensory or neurologic deficit.  The diagnosis was mild lumbar muscle strain.  

VA neurological examination in November 1997 revealed the Veteran was able to walk on his toes and heels, jog, and squat easily.  His quadriceps, anterior tibials, and hamstrings were normal.  There were no fasciculations and no atrophy.  Right knee jerk was absent in several positions, but left knee jerk and ankle jerks were present.  Straight leg raising was normal, bilaterally.  Superficial sensation, trace vibration, and joint strength were normal.  The diagnosis was back aches, questionable cause, associated with an absent right knee jerk. 

A December 1997 rating decision established service connection for lumbar strain.  A 0 percent rating was assigned, effective September 1, 1997.

VA treatment records dated in September 2008 noted arthralgia to the back with no specific neurological complaints.  An examination revealed the back was grossly normal with normal flexion of the spine and no costovertebral angle tenderness.  Deep tendon reflexes were normal, Babinski's sign was plantar, gait was normal, and coordination was intact.  An October 2008 report noted normal back range of motion with no tenderness.  Straight leg raising tests were normal.  The diagnoses included back arthralgia.

The Veteran's claim for an increased rating was received by VA on July 30, 2009.  He asserted that his back disability had worsened since his last VA examination. 

An October 16, 2013, VA examination included a diagnosis of degenerative disc disease of the lumbar spine at L4-5.  The Veteran complained of daily back pain estimated as six on a ten point scale with muscle spasms and stiffness with no activity, and which increased to level ten with activity.  He described radiating pain into the buttocks and left thigh with numbness in the buttocks.  Medication reportedly helped at times.  He denied bowel or bladder incontinence.  He reported flare-ups described as locking up when he performed major work with twisting and bending.  Range of motion revealed forward flexion to 60 degrees with objective evidence of painful motion at 20 degrees, extension to 10 degrees with objective evidence of painful motion at 10 degrees, right lateral flexion to 10 degrees with objective evidence of painful motion at 10 degrees, left lateral flexion to 10 degrees with objective evidence of painful motion at 5 degrees, right lateral rotation to 15 degrees with no objective evidence of painful motion, and left lateral rotation to 20 degrees with no objective evidence of painful motion.

Repetitive-use testing with three repetitions revealed forward flexion to 60 degrees, extension to 10 degrees, right lateral flexion to 10 degrees, left lateral flexion to 10 degrees, right lateral rotation to 15 degrees, and left lateral rotation to 20 degrees.  There was no additional limitation in motion following repetitive-use testing.  There was functional loss or functional impairment after repetitive use with contributing factors including less movement than normal, excess fatigability, pain on movement, disturbance of locomotion, and interference with sitting, standing and/or weightbearing.  There was localized tenderness or pain to palpation to the 5-S1 vertebral processes and bilateral paravertebral musculature.  There was guarding or muscle spasm of the thoracolumbar spine severe enough to result in an abnormal gait.

Muscle strength testing was normal to bilateral hip flexion, knee extension, ankle plantar flexion, ankle dorsiflexion, and great toe extension.  There was no evidence of muscle atrophy.  Deep tendon reflexes were normal to the knees and ankles.  Sensation to light touch (dermatome) was normal and straight leg raising testing was negative.  There was radicular pain or other signs or symptoms due to radiculopathy with intermittent pain (usually dull), paresthesias and/or dyesthesias, and numbness that was moderate in the right lower extremity and severe in the left lower extremity.  The nerve roots involved were identified as the L4, L5, S1, S2, and S3 nerve roots (sciatic nerve), bilaterally.  The examiner noted intervertebral disc syndrome with incapacitating episodes over the past 12 months of at least one week but less than two weeks.  It was noted the Veteran used braces and a cane regularly.  The back disability had an impact on his ability to work in maintenance with the United States Postal Service due to back pain with job activities such as bending to replace conveyor belts and crawling under machines.  It was noted he reported having been placed on bed rest by an urgent care provider twice in the past year and that he had left work early or called in sick at least 40 times, but that he was unsure if the records of his urgent care treatment could be obtained.  The examiner noted that he was in pain while bending forward to tie his shoes and appeared to have significant lumbosacral radiculopathy due to his back disability.  

In regard to rating claims involving the musculoskeletal system, VA regulations require that a finding of dysfunction due to pain must be supported by, among other things, adequate pathology.  38 C.F.R. § 4.40 (2013).  The factors of disability reside in reductions of their normal excursion of movements in different planes and ratings should consider (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.), (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.), (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.), (d) excess fatigability, (e) incoordination or impaired ability to execute skilled movements smoothly, and (f) pain on movement, swelling, deformity or atrophy of disuse and instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing.  38 C.F.R. § 4.45 (2013).

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59 (2013).

Functional loss due to pain is to be rated at the same level as the functional loss when flexion is impeded.  Schafrath v. Derwinski, 1Vet. App. 589 (1993).  Pain itself does not rise to the level of functional loss as contemplated by VA regulations, but pain may result in functional loss if it limits the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance.  Mitchell v. Skinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).

Traumatic arthritis is rated pursuant to the criteria found in Diagnostic Code 5010 of the Schedule, which directs the examiner to evaluate traumatic arthritis pursuant to the criteria for degenerative arthritis found in Diagnostic Code 5003.  38 C.F.R. § 4.71a (2013).  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent rating is warranted with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, and a 20 percent rating is warranted with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  The 20 percent and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Note (1) (2013).

Disabilities of the spine, including Diagnostic Code 5237, are rated under the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a (2013).  The General Rating Formula for rating Diseases and Injuries of the Spine provides a 100 percent rating for unfavorable ankylosis of the entire spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 40 percent rating is assigned for forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine.  A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2013).

When rating diseases and injuries of the spine, any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2013).  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  Normal combined range of motion of the thoracolumbar spine is 240 degrees.  Normal ranges of motion for each component of spinal motion provided are the maximum usable for calculating the combined range of motion.  38 C.F.R. § 4.71a, Plate V, General Rating Formula for Diseases and Injuries of the Spine, Note 2 (2013).

The rating criteria for intervertebral disc syndrome require rating of the disorder either on the total duration of incapacitating episodes resulting from intervertebral disc syndrome over the past 12 months, or by combining under 38 C.F.R. § 4.25 separate ratings of its chronic orthopedic and neurologic manifestations with rating for all other disabilities, whichever method results in the higher rating.  A 10 percent rating is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent rating is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent rating is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of least four weeks but less than six weeks during the past 12 months.  Finally, a 60 percent rating is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (2013).  

The regulations also provide for separate ratings for chronic orthopedic and neurological manifestations of intervertebral disc syndrome.  Incomplete paralysis indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral the rating should include the application of the bilateral factor.  38 C.F.R. § 4.124a (2013).  

The rating criteria for sciatic nerve disabilities provide an 80 percent rating for complete paralysis of the sciatic nerve with the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.  A 60 percent rating is provided for incomplete paralysis that is severe, with marked muscular atrophy.  A 40 percent rating is provided for incomplete paralysis that is moderately severe.  A 20 percent rating is provided for incomplete paralysis that is moderate.  A 10 percent rating is provided for incomplete paralysis that is mild.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2013).  

Based upon the evidence of record, the Board finds that the Veteran's service-connected chronic low back strain with degenerative disc disease is presently manifested by no more than thoracolumbar spine forward flexion less than 30 degrees, including as a result of pain and dysfunction, or incapacitating episodes of intervertebral disc syndrome having a total duration of at least four weeks but less than six weeks during a 12 month period.  The October 2013 VA examination findings are persuasive that the Veteran's objective evidence of pain upon forward flexion at 20 degrees demonstrates a functional loss limiting the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance.  The examiner noted that he demonstrated pain while tying his shoes and appeared to have significant lumbosacral radiculopathy.  There is no evidence of thoracolumbar spine ankylosis or incapacitating episodes of intervertebral disc syndrome over a 12 month period with a total duration of at least six weeks.  Therefore, an increased 40 percent rating, but not higher, effective October 16, 2013, but not earlier, for chronic low back strain with degenerative disc disease is warranted.  The evidence prior to October 16, 2013, does not show limitation of flexion to 30 degrees or four or more weeks of incapacitating episodes in a year to support any higher rating.  Furthermore, the evidence as of October 16, 2013, does not show ankylosis or six or more weeks of incapacitating episodes to support any higher rating.

The Board also finds that the Veteran's service-connected left lower extremity radiculopathy is manifested by no more than mild impairment of the left sciatic nerve, and that his service-connected right lower extremity radiculopathy is manifested by no more than moderate impairment of the right sciatic nerve.  Although the October 2013 VA examiner described the Veteran's symptoms of radiculopathy as intermittent pain, paresthesias and/or dyesthesias, and numbness as moderate in the right lower extremity and severe in the left lower extremity, those findings are wholly sensory.  The regulations provide that the rating for wholly sensory involvement should be for mild, or at most, moderate degree.  38 C.F.R. § 4.124a (2013).  Therefore, increased initial ratings for left and right lower extremity radiculopathy are not warranted.  The evidence does not show the types of findings expected for involvement beyond the wholly sensory.

The Board further finds that there is no evidence of any unusual or exceptional circumstances that would take this issue outside the norm so as to warrant an extraschedular rating.  Extraschedular consideration is determined on a disability-by-disability basis rather than on the combined effect of service-connected disabilities.  38 C.F.R. § 3.321(b)(1) (2013); Johnson v. Shinseki, 26 Vet. App. 237 (2013).  

There is a three-step inquiry for determining whether a veteran is entitled to extraschedular rating consideration.  First, a determination is made as to whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the level of disability and symptomatology and is found to be inadequate, then a determination must be made as to whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as governing norms.  Third, if the rating schedule is inadequate to rate a veteran's disability picture and that picture has related factors, such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, a Veteran's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the Veteran's service-connected PTSD, chronic low back strain with degenerative disc disease, left lower extremity radiculopathy, and right lower extremity radiculopathy are found to be adequately rated under the available schedular criteria, and the objective findings of impairment are well documented.  The evidence in this case is also not indicative of a marked interference with employment as a result of any of these service-connected disabilities.  In fact, the Veteran is shown to have maintained full-time United States Postal Service employment without significant problems.  There is no evidence of other related factors such as frequent periods of hospitalization due to a service-connected disability.  Therefore, referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service, under 38 C.F.R. § 3.321, is not warranted.  Bagwell v. Brown, 9 Vet. App. 337 (1996).   

Furthermore, because the evidence shows that the Veteran maintains employment, the Board finds that a claim for total rating due to individual unemployability by reason of service-connected disability is not raised and is not before the Board.



ORDER

Entitlement to an initial rating in excess of 50 percent for PTSD prior to October 24, 2013, and in excess of 70 percent from October 24, 2013, is denied.

Entitlement to a rating in excess of 20 percent for chronic low back strain with degenerative disc disease, prior to October 16, 2013, is denied.

Entitlement to a 40 percent rating, but not higher, effective October 16, 2013, but not earlier, for chronic low back strain with degenerative disc disease is granted.

Entitlement to an initial rating in excess of 20 percent for left lower extremity radiculopathy is denied.

Entitlement to an initial rating in excess of 10 percent for right lower extremity radiculopathy is denied.



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


